Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel, for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the court, that the merchandise covered by the instant appeal to reappraisement consists of chinaware imported from Germany.
IT IS FURTHER STIPULATED AND AGREED that the instant appeal to reappraisement is limited to the merchandise covered by Invoice No. 1, being that merchandise shipped by Rosenthal Porzellan Fabrik, A. G., and is abandoned in all other respects.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price at the time of exportation of such merchandise to the United States, at *707which, such or similar merchandise was freely offered for sale to all purchasers in the principal market of Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States including the cost of packing, was the appraised value less the advance made by the importer on entry because of additions by the appraiser in similar cases.
That on or about the date of exportation such or similar merchandise was not freely offered for sale for home consumption in Germany.
IT IS FURTHER STIPULATED AND AGREED that the instant appeal to reappraisement be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise covered by invoice No. 1, shipped by Rosenthal Porzellan Fabrik, A. G., and that such value was the appraised value, less the advance made by the importer on entry because of additions by the appraiser in similar cases.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed.
Judgment will be entered accordingly.